DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (6,043,580) in view of Kuwayama (8,136,646) and Maier (8,753,069).
Vogel discloses a rotary machine comprising: a rotating shaft 4 that is configured to rotate around a center axis by a rotation driving force input from an outside (Fig. 3); a pair of radial bearings 1 for rotatably supporting the rotating shaft around the center axis; outer most impellers 3 that integrally rotate with the rotating shaft and are fixed to outermost positions of the rotating shaft, in the center axis direction, at positions separated from the radial bearings in the center axis direction, wherein the radial bearings are arranged only at positions sandwiched between the outer most impellers 3 in the center axis direction; and wherein the 
However, Vogel does not specifically disclose a thrust bearing for restraining movement of the rotating shaft in a center axis direction in the embodiment of Fig. 3; and an additional mass fixed to the rotating shaft at a position separated from both the radial bearings and the impellers in the center axis direction, and applying a load to an entire circumference of the rotating shaft so as to move a position of an amplitude increase region where an amplitude in a radial direction of the rotating shaft starts to increase, and the additional mass is fixed to the rotating shaft between one of the impellers and one of the radial bearings in the center axis direction.
Nevertheless, Vogel discloses in Fig. 5a a thrust bearing assembly 13 arranged between a bearing 1 and an impeller 3.
Kuwayama teaches a dynamic damper 10 (Fig. 2) for damping vibration of a rotating shaft, comprising masses of various components fixed to the rotating shaft to inherently apply a load to an entire circumference of the rotating shaft so as to move positions of amplitude increase regions where an amplitude in a radial direction of the rotating shaft starts to increase.
Nevertheless, the Kuwayama patent does not disclose any particular positions on the shaft where the dynamic damper to be fixed on.
Maier teaches a centrifugal compressor comprising a rotating shaft 16, impellers 12 and 14 attached to the shaft, at least a pair or radial bearings 18 which only one is shown (col. 3, lines 52-59), and a damper 22 for damping vibrations of the shaft 16; wherein the damper 22 is located between the radial bearing and the impellers and at a distance from both the radial bearings and the impellers (Fig. 1).
.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grab in view of Kuwayama and Maier as applied to claim 1 and in further view of Kuwayama (2001/0050203, which is referred to as the Kuwayama publication from now on).
Vogel in view of the Kuwayama and Maier discloses all the limitations including the additional mass includes a base portion 12 fixed to an outer circumferential surface of the rotating shaft (Kuwayama Fig. 2), a weight portion 14 provided on an outer side in the radial direction with respect to the base portion, and a connection portion 16 that connects the base portion and the weight portion to each other.
However, Vogel in view of Kuwayama and Maier does not disclose the base portion including an inner circumferential groove recessed from a center part in the center axis direction on an inner circumferential surface of the base portion which is in contact with an outer circumferential surface of the rotating shaft, and a pair of contact portions that is in contact with the outer circumferential surface of the rotating shaft and is formed on both sides in the center axis direction with respect to the inner circumferential groove, and wherein the connection portion is formed at a position where the position in the center axis direction overlaps the inner circumferential groove.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the rotary machine of Vogel in view of Kuwayama and Maier with the base portion having a groove between the opposite ends for the purpose of allowing the same dynamic damper to be used with shafts of different diameters as taught by the Kuwayama publication. 
In doing so, the base portion of the modified dynamic damper has an inner circumferential groove recessed from a center part in the center axis direction on an inner circumferential surface of the base portion which is in contact with an outer circumferential surface of the rotating shaft, and a pair of contact portions (the part between the groove and an end of the base portion) that is in contact with the outer circumferential surface of the rotating shaft and is formed on both sides in the center axis direction with respect to the inner circumferential groove, and wherein the connection portion is formed at a position where the position in the center axis direction overlaps the inner circumferential groove.
Regarding claim 4, the connection portion is formed so that the position in the center axis direction is separated from the pair of the contact portions (the position is in the middle of the contact portions).
Regarding claim 5, a length of the connection portion 16 is shorter than that of the weight portion 14 in the center axis direction (Kuwayama Fig. 2).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Kuwayama and Maier as applied to claim 1 and in further view of Sato et al. (4,743,174).
Vogel in view of Kuwayama and Maier discloses all the limitations except the rotary machine is not geared compressor which includes a driving gear configured to be rotationally driven by a driving source, and a driven gear to which rotation of the driving gear is transmitted and which is fixed to the rotating shaft, and wherein the driven gear is disposed on an inside of the pair of the radial bearings in the center axis direction as claimed.
Sato teaches a geared compressor comprising an impeller 51 mounted on a shaft 18 supported by bearings 21 and 21, a driving gear 6 coupled to a driven gear 11 to drive the compressor; wherein the driven gear is disposed inside the radial bearings in the center axis direction.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the rotary machine of Vogel in view of Kuwayama and Maier with a driven gear disposed between the radial bearings; wherein the driven gear is further coupled to a driving gear which in turn, rotationally driven by a driving source for the purpose of providing an alternative to drive the compressor.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745